DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-23 in the reply filed on 02/28/2022 is acknowledged.
Claims 24-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meacham (US 2015/0370080 of record) in view of Wynne-Powell et al. (US 2007/0097019 of record) hereinafter Wynne-Powell and Masuda et al. (US 2017/0336552 of record) hereinafter Masuda .
Regarding claim 16, Meacham teaches:
A production method for a stereoscopic-image-forming device having first and second light control panels overlapped each other, the first and second light control panels each having a group of band-like light-reflective surfaces standing upright and spaced in parallel, the groups of band-like light-
a first step of producing a molded preform made from a first transparent plastic by any one of press-molding, injection-molding, and roll-molding ([0013]), triangle-cross-section grooves and triangle-cross-section protruded strips formed by the grooves next to each other, the grooves each having an inclined surface and a vertical surface, the grooves and the protruded strips being arranged respectively in parallel on a front side of a plate material (Fig 1; [0035]),
overlapping the first and second light control panels ([0013, 0035, 0052]).
Meacham does not teach the grooves and the protruded strips being arranged respectively in parallel on a front side of a transparent plate material.
In the same field of endeavor regarding stereoscopic image forming devices, Wynne-Powell teaches a molded preform including triangle-cross-section grooves and triangle-cross-section protruded strips formed by the grooves next to each other, the grooves each having an inclined surface and a vertical surface, the grooves and the protruded strips being arranged respectively in parallel on a front side of a transparent plate material for the motivation of separating polarisation encoded images (Fig 13: prism film 92, birefringent material 94; [0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the molded preform as taught by Meacham with the triangle-cross-section grooves and protruded strips and transparent plate material as taught by Wynne-Powell in order to separate the polarisation encoded images.
Mecham in view of Wynne-Powell does not teach a molded preform made from a first transparent resin,
the method further comprising, after performing the second step, a step of filling up the grooves with a second transparent resin and overlapping the first and second light control panels,
wherein with respect to a refractive index of the first transparent resin η 1 a refractive index of the second transparent resin η 2 is within a range of 0.95 to 1.05 times.
In the same field of endeavor regarding stereoscopic image forming devices, Masuda teaches a molded preform made from a first transparent resin, the molded preform including grooves and protruded 
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the process as taught by Meacham in view of Wynne-Powell with the molded preform forming steps as taught by Masuda in order to provide a light guide plate that is not easily deformed, for example, warped, or that is not easily broken
Meacham in view of Wynne-Powell and Masuda does not teach a second step of forming mirror surfaces of metal reflective films selectively on the vertical surfaces of the grooves.
However, Wynne-Powell further teaches it is desirable to have vertical mirrored surfaces for the motivation of forming an image that is no longer aberrated (mirror layer 78; [0049-0050]).
Masuda further teaches forming reflective metal films on the surfaces of the surfaces of the grooves for the motivation of reflecting light ([0057, 0099]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vertical surfaces as taught by Meacham in view of Wynne-Powell and Masuda with the reflective metal films as taught by Masuda in order to reflect light.
Meacham in view of Wynne-Powell and Masuda does not explicitly recite the method further comprising, after performing the second step, a step of filling up the grooves with a second transparent resin and overlapping the first and second light control panels.
However, Meacham suggests overlapping the first and second control panels after they are formed ([0013, 0035, 0052]).
Masuda further suggests that the reflective metal films are applied on the surface of the grooves and that the resin is applied over the metal film coated groove surfaces (Fig 2b; [0014, 0057, 0099]).
It would be apparent to one of ordinary skill in the art that Meacham in view of Wynne-Powell and Masuda teaches a step of filling up the grooves with a second transparent resin and overlapping the first and second light control panels after forming mirror surfaces of metal reflective films selectively on the vertical surfaces of the grooves.
Furthermore, Meacham in view of Wynne-Powell and Masuda teach all of the steps of the claimed invention.
It has been broadly held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)(C).
Therefore, it would have been obvious to one of ordinary skill in the art to have reordered the steps as taught by Meacham in view of Wynne-Powell and Masuda to match the claimed order of steps.
Regarding claim 17, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Masuda further teaches wherein in the second step the mirror surfaces are formed by sputtering, metal deposition, metal microparticle spraying, or ion beam irradiation toward the vertical surfaces from a direction along the inclined surfaces in a manner where the inclined surfaces become in shadow ([0099]).
Regarding claim 18, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Meacham further teaches wherein the first and second light control panels having the second transparent resin filled up into the grooves are overlapped each other in a manner where the front sides of the first and second light control panels face to each other (Fig 1; since neither the back nor the front of the first and second light control panels has been defined in the claims, one of ordinary skill may simply designate a front side of the first and second light control panels).
Regarding claim 19, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Meacham further teaches wherein the first and second light control panels having the second transparent resin filled up into the grooves are overlapped each other in a manner where the front side of the first light control panel and the back side of the second light control panel face to each other (Fig 1; 
Regarding claim 20, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Meacham further teaches wherein the first and second light control panels having the second transparent resin filled up into the grooves are overlapped each other in a manner where the back sides of the first and second light control panels face to each other (Fig 1; since neither the back nor the front of the first and second light control panels has been defined in the claims, one of ordinary skill may simply designate a front side of the first and second light control panels).
Regarding claim 22, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Wynne-Powell further teaches wherein the inclined surfaces are flat surfaces (Fig 13).
Regarding claim 23, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Meacham further teaches wherein the inclined surfaces are concave surfaces recessed inward (Fig 1; [0035]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meacham in view of Wynne-Powell and Masuda as applied to claim 16 above, and further in view of Meyer et al. (US 2014/0226159) hereinafter Meyer.
Regarding claim 21, Meacham in view of Wynne-Powell and Masuda teaches the method of claim 16.
Meacham in view of Wynne-Powell and Masuda does not teach wherein an annealing treatment for removing residual stress having occurred when forming the molded preform is applied to the molded preform.
In the same field of endeavor regarding multilayered optical articles, Meyer teaches annealing of a multilayered optical article for the motivation of improving the properties of the final product, such as dimensional stability (0076).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Meacham in view of Wynne-Powell and Masuda to include an annealing treatment as taught by Meyer in order to improve the properties of the final product, such as dimensional stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           
                                                                                                                                                                                               /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743